IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


CITY OF PHILADELPHIA,                       : No. 181 EAL 2018
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
              v.                            :
                                            :
                                            :
FRANCIS GALDO,                              :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of October, 2018, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


             Was President Judge Pellegrini correct in dissent that the
             Commonwealth Court Majority’s conclusion -- that the property here,
             acquired by the City through a public-purpose condemnation
             designed to assist the Commonwealth with the construction of I-95,
             and then held for subsequent resale, was subject to adverse
             possession -- was mistaken and in conflict with Superior Court
             precedent?